DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7-12, 14-17, 19, and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “capturing a geometry of the guide blade to be maintained in its original state.” In light of the specification, the “original state” of the guide blades are shown in Figure 1 and are described to be before a certain number of operating hours (Page 9, Lines 21-25). It is therefore indefinite if the geometry that is captured from the guide blade is before or after a certain number of operating hours such that the guide blade is no longer in the original or “like-new” condition. For further examination purposes, the “original state” of the guide blade to be maintained will be interpreted as a state before application of material to repair the guide blade.
Claims 3-4, 7-12, 14-17, 19, and 21-23 are thus rejected for their dependency.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4, 7-12, 14-17, 19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson (US 7,797,828 B2).
	Regarding claim 1, Beeson teaches a repair method for blades of a gas turbine (Title; Abstract), wherein the method comprises:
Providing at least one blade (10) to be maintained (Fig 1; Col 4, Ln 15-21);
Capturing a geometry of the blade (10) to be maintained in its original state (examiner notes the interpretation taken in the 112b rejection above. As the geometry captured is taken before application of the material, the blade is interpreted to be in an “original state.”) with application of at least one contactless measuring method (Col 4, Ln 49-61; Col 5, Ln 2-5);
Comparing the geometry captured by the at least one contactless measuring method to a predetermined desired geometry for a corresponding blade type (Col 5, Ln 11-16); 
Calculating a target geometry for the blade to be maintained, which corresponds as closely as possible to the desired geometry, such that using optimization parameters, the desired geometry of the blade to be maintained is approximated at least in sections along its flow contour (Col 5, Ln 16-32);
Applying material (18) on the blade to be maintained (Col 5, Ln 37-41) and subsequently removing excess applied material by machine, such that the calculated target geometry is produced (Col 9, Ln 57-60);
The target geometry of the guide blade to be maintained being calculated in such a way and reestablished in such a way that a flow contour in a region of an A4 cross section (see line in annotated Fig 5 below) of the blade to be maintained approximates a flow contour of the desired geometry in the region of the A4 cross section, the A4 cross section being located along a connecting line between a rear edge region of a pressure side of a first blade (the blade more further front) and a central region of a suction side of an adjacent second blade (10) (annotated Fig 5; Col 7, Ln -17).

    PNG
    media_image1.png
    456
    503
    media_image1.png
    Greyscale

Beeson does not disclose that the repair method is explicitly performed on guide blades. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to translate the method of repairing blades as taught by Beeson on a guide blade to yield the predictable result of an improved blade (see MPEP 2143(D)).
Regarding claim 3, Beeson further teaches application and removal of material (18) are performed along a suction side of a flow contour of the blade from a front edge up to a rear edge (14) of the blade (10) (Fig 4; Col 6, Ln 8-12). Noting the dashed line in the annotated Figure 4 below, it can be appreciated that the material (18) is applied an removed along the suction side (surface visible in Figure 4) from a front edge (the left edge of blade 10) to a rear edge (the right edge of blade 10).

    PNG
    media_image2.png
    401
    471
    media_image2.png
    Greyscale

Regarding claim 4, Beeson further teaches removal of excess applied material is carried out by automated milling and/or grinding and/or by another automated cutting method (Col 9, Ln 12-17).
Regarding claim 7, Beeson further teaches application of material is carried out as a function of captured actual geometry and of target geometry (Col 5, Ln 37-41).
Regarding claim 8, Beeson further teaches after application of material to the blade, a further calibration is carried out to position the blade for removal of excess applied material (Col 6, Ln 27-43).
Regarding claim 9, Beeson further teaches the desired geometry is an approximation to an original geometry of the blade (Col 5, Ln 11-16).
Regarding claim 10, Beeson does not explicitly disclose the desired geometry is an original geometry of the blade. Beeson however discloses the method repairs the worn blade which is preferable compared to replacing the blade with a brand new one (Col 2, Ln 6-13). Examiner is therefore interpreting that a new blade which comprises an original geometry is desirable and a repaired blade can be obtained through the method of Beeson. It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Beeson to repair a damaged blade to an original geometry of the blade. See MPEP 2143(D) which described the prima facie obviousness of using a known technique to a known device ready for improvement to yield predictable results. 
Regarding claim 11, Beeson teaches the desired geometry is determined by a measuring method that can record and save measurement data (Col 5, Ln 5-7). Though Beeson does not explicitly disclose measuring a like-new blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to carry out this measuring method on a blade in like-new condition to improve the damaged blade. See MPEP 2143(D) which describes the prima facie obviousness of using a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 12, Beeson teaches the desired geometry can be derived from design data of a blade (Col 5, Ln 5-7).
Regarding claim 14, Beeson further teaches the provided guide blade is taken from a high-pressure turbine (Col 1, Ln 37-43).
Regarding claims 15 and 17, Beeson does not explicitly disclose the provided blade is taken from a high-pressure turbine stage, which directly adjoins a combustion chamber. However Beeson teaches turbine engine components are known to suffer damage from high pressure and high temperature environments (Col 1, Ln 37-43). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Beeson a blade taken from a high-pressure turbine stage which directly adjoins a combustion chamber. See MPEP2143(C) which describes the prima facie obviousness of using a known technique to improve similar devices in the same way.
Regarding claim 16, Beeson does not explicitly teach the method steps are carried out repeatedly until all blades of a blade ring of a turbine stage are repaired. However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the known technique of Beeson to improve all the blades of the blade ring in the same way. See MPEP 2143(C) which describes the prima facie obviousness of using a known technique to improve similar devices in the same way.
Regarding claim 19, Beeson further teaches the method is carried out by using a repair system for maintaining turbine blades of a gas turbine, which system comprises
at least one receptacle unit, which is configured to hold at least one turbine blade to be maintained (Col 4, Ln 37-40);
at least one contactless measuring device, which is configured to capture the geometry of the turbine blade to be maintained (Col 4, Ln 49-51);
at least one automatic processing device, which is configured to apply material to the turbine blade to be maintained and/or to remove excess applied material (Col 5, Ln 37-41),
at least one computer unit (Col 1, Ln 7-11), which is configured to 
control the measuring device and/or the processing device (Col 4, Ln 49-51),
store a desired geometry of a corresponding turbine type in an assigned memory (Col 5, Ln 5-7),
calculate a target geometry on the basis of optimization parameters and based on a comparison of actual geometry and desired geometry (Col 5, Ln 17-32),
control the processing device such that the target geometry of the turbine blade to be maintained is reestablished in at least one cross-sectional region with reference to the calculated optimization parameters (Col 5, Ln 37-41).
Regarding claim 22, Beeson further teaches the at least one contactless measuring method comprises an optical method (Col 5, Ln 2-5).
Regarding claim 23, Beeson further teaches the at least one contactless measuring method comprises contactless 3D scanning (Col 5, Ln 2-5). 
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson as applied to claim 1 above, and further in view of Fried (US 2010/0100793 A1).
Regarding claims 5-6, Beeson teaches limitations of claim 1 as discussed above but does not explicitly disclose the application of the material is done by diffusion soldering.
Fried teaches a method of repairing damaged areas in a metal component (Title;
Abstract). Fried teaches application of material is performed by diffusion soldering ([0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Beeson such that the application of material is done via diffusion soldering as taught by Fried to result in a high quality filling with high durability (see Fried, [0008]).
Claims 1, 3-4, 7-12, 14-17, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (7,699,944 B2) in view of Beeson.
Regarding claim 1, Hu teaches a repair method for guide blades of a gas turbine (Col 3, Ln 10-17), wherein the method comprises:
Providing at least one guide blade (200) to be maintained (Fig 2; Col 3, Ln 29-31);
Applying material on the guide blade to be maintained (200) (Col 4, Ln 19-21) and subsequently removing excess applied material by machine, such that a target geometry is produced (Col 8, Ln 1-2).

Beeson teaches a repair method of turbine blades (Title; Abstract) comprising the steps of:
Capturing an geometry of the blade to be maintained in its original state with application of at least one contactless method (Col 4; Ln 49-61; Col 5, Ln 2-5);
Comparing the geometry captured by the at least one contactless measuring method to a predetermined desired geometry for a corresponding guide blade type (Col 5, Ln 11-16);
Calculating a target geometry for the guide blade to be maintained, which corresponds as closely as possible to the desired geometry, such that using optimization parameters, the desired geometry of the guide blade to be maintained is approximated at least in sections along its flow contour (Col 5, Ln 16-32).
The target geometry of the guide blade to be maintained being calculated in such a way and reestablished in such a way that a flow contour in a region of an A4 cross section (see line in annotated Fig 5 above) of the blade to be maintained approximates a flow contour of the desired geometry in the region of the A4 cross section, the A4 cross section being located along a connecting line between a rear edge region of a pressure side of a first blade 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that a contactless measuring method is used to capture actual geometry of the blade, compare the actual geometry to a predetermined desired geometry, and calculate a target geometry for the blade as taught by Beeson. The method of Beeson is an improved method of repairing degraded gas turbine engine components that can restore the approximate geometry, dimension and desired properties of the graded gas turbine engine component and it is less costly (see Beeson, Col 2, Ln 6-13).
Regarding claim 3, Hu does not explicitly disclose the location of the application and removal of material.
Beeson teaches application and removal of material (18) are performed along a suction side of a flow contour of the blade from a front edge up to a rear edge (14) of the blade (10) (Fig 4; Col 6, Ln 8-12). Noting the dashed line in the annotated Figure 4 above, it can be appreciated that the material (18) is applied and removed along the suction side (surface visible in Figure 4) from a front edge (the left edge of blade 10) to a rear edge (the right edge of blade 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that it is performed along a suction side of a flow contour of the blade from a front edge up to a rear edge as taught by Beeson as it is held obvious to use a known method to improve similar devices in the same way (MPEP 2131(C)).
Regarding claim 4, Hu further teaches removal of excess applied material is carried out by automated milling and/or grinding and/or by another automated cutting method (Col 8, Ln 1-2).
Regarding claim 7, Hu teaches limitations of claim 1 as discussed above, but does not disclose steps comprising capturing an actual geometry of the guide blade, comparing the actual geometry captured, and calculating a target geometry for the guide blade to be maintained.
Beeson teaches application of material is carried out as a function of captured actual geometry and of target geometry (Col 5, Ln 37-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that the application of material is carried out as a function of captured actual geometry and of target geometry as taught by Beeson as similarly discussed in claim 1 above.
Regarding claim 8, Hu teaches limitations of claim 1 as discussed above but does not explicitly disclose a further calibration.
Beeson further teaches after application of material to the blade, a further calibration is carried out to position the blade for removal of excess applied material (Col 6, Ln 27-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that a further calibration is carried out to ensure a more efficiently repaired blade.
Regarding claim 9, Hu teaches limitations of claim 1 as discussed above but does not explicitly disclose calculating a target geometry.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that the desired geometry is an approximation to an original geometry as similarly discussed in claim 1 above.
Regarding claim 10, Hu further teaches the desired geometry is an original geometry of the guide blade (Col 3, Ln 17-20).
Regarding claim 11, Hu and Beeson teach claim 9 as discussed above, and Hu does not explicitly disclose a measuring method.
Beeson teaches the desired geometry is determined by a measuring method that can record and save measurement data (Col 5, Ln 5-7). Though Beeson does not explicitly disclose measuring a like-new blade, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to carry out this measuring method on a blade in like-new condition to improve the damaged blade. See MPEP 2143(D) which describes the prima facie obviousness of using a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 12, Hu teaches limitations of claim 10 as discussed above but does not explicitly disclose the desired geometry can be derived from design data of a blade.
Beeson teaches the desired geometry can be derived from design data of a blade (Col 5, Ln 5-7).

Regarding claim 14, Hu further teaches the provided guide blade is taken from a high-pressure turbine (Col 1, Ln 13-29).
Regarding claims 15 and 17, Hu does not explicitly disclose the provided blade is taken from a high-pressure turbine stage, which directly adjoins a combustion chamber. However Hu teaches turbine engine components are known to suffer damage from high pressure and high temperature environments (Col 1, Ln 30-41). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Hu on a blade taken from a high-pressure turbine stage which directly adjoins a combustion chamber. See MPEP2143(C) which describes the prima facie obviousness of using a known technique to improve similar devices in the same way.
Regarding claim 16, Hu does not explicitly teach the method steps are carried out repeatedly until all blades of a blade ring of a turbine stage are repaired. However it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the known technique of Hu to improve all the blades of the blade ring in the same way. See MPEP 2143(C) which describes the prima facie obviousness of using a known technique to improve similar devices in the same way.
Regarding claim 19, Hu does not explicitly disclose a repair system.

at least one receptacle unit, which is configured to hold at least one turbine blade to be maintained (Col 4, Ln 37-40);
at least one contactless measuring device, which is configured to capture the geometry of the turbine blade to be maintained (Col 4, Ln 49-51);
at least one automatic processing device, which is configured to apply material to the turbine blade to be maintained and/or to remove excessapplied material (Col 5, Ln 37-41),
at least one computer unit (Col 1, Ln 7-11), which is configured to
control the measuring device and/or the processing device (Col 4, Ln 49-51),
store a desired geometry of a corresponding turbine type in an assigned memory (Col 5, Ln 5-7),
calculate a target geometry on the basis of optimization parameters and based on a comparison of actual geometry and desired geometry (Col 5, Ln 17-32),
control the processing device such that the target geometry of the turbine blade to be maintained is reestablished in at least one cross-sectional region with reference to the calculated optimization parameters (Col 5, Ln 37-41).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that the system of 
Regarding claim 21, Hu does not explicitly disclose material of the guide blade is removed from the guide blade (Examiner notes in Figure 1, there is no removal step before the applying step 104) thus meeting the claimed limitation that of substantially no material of the guide blade to be maintained is removed from the guide blade.
Regarding claim 22, Hu does not explicitly disclose the repair system in the method of repair.
Beeson teaches the at least one contactless measuring method comprises an optical method (Col 5, Ln 2-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that the system of Beeson is used in the repair process to reduce the costly manual processing (see Beeson, Abstract).
Regarding claim 23, Hu does not explicitly disclose the repair system in the method of repair.
Beeson further teaches the at least one contactless measuring method comprises contactless 3D scanning (Col 5, Ln 2-5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Hu such that the system of Beeson is used in the repair process to reduce the costly manual processing (see Beeson, Abstract).
Response to Arguments
Applicant's arguments filed 12 February 2021 have been fully considered but they are not persuasive. Applicant's remarks are italicized below followed by Examiner's response.
It is pointed out that contrary to what is again alleged by the Examiner, BEESON fails to teach that in the method disclosed therein the actual geometry of the blade to be maintained is captured with application of at least one contactless measuring method. Especially the passage in col. 4, lines 22-54 of BEESON makes it clear that it is not the actual geometry of the blade to be maintained that is captured, but rather the geometry of the blade after the removal of (damaged) material therefrom. 
It is noted that in response to this argument it is alleged at page 17 of the instant Office Action that "[t]he guide blade to be maintained is the damaged blade, regardless if the damage section is present or removed" and that "[t]here is no limitation in the claim reciting that the actual geometry of the guide blade to be maintained comprises the damaged portion." 
In view of these comments, Applicants have amended claim 1 to make it even clearer, if possible at all, that the geometry of the guide blade that is captured by the at least one contactless measuring method is the geometry of the guide blade to be maintained in its original state. 
Examiner appreciates that Beeson discloses that the geometry captured is taken after the removal of damaged material. However, the newly added limitation “original state” renders the claim indefinite. As discussed in the 112b rejection above, the original state of the guide blade is described in the specification (page 9, lines 21-25) as a state before the guide blade is damaged. It is therefore interpreted that an “original state” is a state of the blade before new material is added onto the blade. With this broad, reasonable interpretation, Beeson meets the limitation of the claim.
Applicants respectfully disagree with the Examiner in this regard as well. As pointed out above, the A4 cross section recited in amended claim 1 is not merely any distance between two adjacent blades but is located along a connecting line between a rear edge region of a pressure side of a first guide blade and a central region of a suction side of an adjacent second guide blade. Apart from the fact that Fig. 5 of BEESON does not show guide blades, it is not seen that Fig. 5 of BEESON shows any specific distance between two adjacent blades.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINE BERSABAL/Examiner, Art Unit 3726               

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726